Citation Nr: 1708426	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had a verified period of active duty for training from May 2001 to August 2001, and served on active duty from December 2003 to March 2005 and from November 2007 to November 2008, with additional service in the Army National Guard.  He was awarded the Combat Action Badge for his service in Iraq between March 2003 and March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for bilateral hearing loss and a bilateral knee condition, and denied entitlement to a rating in excess of 50 percent for service-connected PTSD.  For the issues of frequent urination and a low back disability, the Board notes that entitlement to service connection was subsequently granted in an August 2015 rating decision.  Therefore, those matters are no longer before the Board for consideration.

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in May 2013, and prior to this, the issue of hearing loss was remanded to the AOJ for additional development in March 2011.  All matters on appeal have now been returned to the Board for further adjudication. 

With regard to the issue of service connection for bilateral hearing loss, the Veteran was provided a Board videoconference hearing in May 2010.  A copy of the hearing transcript has been associated with the claims file.  Additionally, although the Veteran requested and was scheduled for a Board hearing with regard to his PTSD and bilateral knee claims, he requested that his initial hearing be postponed to allow him time to procure legal representation.  His hearing was then postponed until September 2016, at which time the Veteran did not appear for his scheduled hearing.  As the Veteran has neither requested another hearing nor has he submitted an explanation providing good cause for not attending, the Board will proceed to adjudicate the Veteran's appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Veteran is claiming that the disabilities at issue are related to his two periods of active service.  Although he had additional National Guard service, including inactive duty training, he is not contending that the disabilities on appeal here are related to inactive service or training service.  Therefore analysis of National Guard service and inactive duty and training duty is not necessary here.  38 U.S.C.A. § 101(22, 23, 24); 38 C.F.R. § 3.6(a, c, d); and see Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Applying the foregoing principles to this record, the Board finds that AOJ did not substantially comply with several of the remand directives in the May 2013 Board remand decision.  In this regard the Board notes that there is no indication that the Veteran's outstanding VA treatment records were procured.  Additionally, although the AOJ appears to have requested and procured the Veteran's personnel records and to have at least submitted a request for the Veteran's outstanding service treatment records from his first period of active duty service, it did not submit a VA memo determining that these particular active duty service records were unobtainable.  Although the May 2013 Board remand decision discussed the significance of these outstanding records with regard to the Veteran's lumbar spine claim, the Board notes that the Veteran's March 2009 VA examiner noted the reported onset of symptoms five year prior due to marching, and continuous heavy lifting, and the Veteran's September 2009 lay statement attributes his knee pain generally to his period of active duty service as a light-wheeled vehicle mechanic.  Finally, the Board notes that while there is a June 2015 request for a VA Audiology opinion and potential follow-up examination documented in the claims file, no completed audiology opinions or examinations have been associated with the claims file.  As the Board requested procurement of the Veteran's outstanding VA treatment records and the service treatment records discussed above, as well as a supplemental audiology opinion to address April 2009 audiological testing submitted by the Veteran in support of his claim, remand of this appeal is required for Stegall compliance.

Additionally, with regard to the Veteran's PTSD claim, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's most recent PTSD examination was completed in May 2011, almost six years ago, another examination must be conducted to ascertain the current severity of his PTSD.

Finally, review of the Veteran's March 2009 VA bilateral knee examination report reveals that a diagnosis of bilateral knee strain was rendered.  As discussed above, the Veteran has submitted lay testimony reporting onset of symptoms during active duty due to the physical demands placed on him at that time.  As such evidence meets the low bar of evidence of the first two elements of service connection that triggers the Board duty to provide the Veteran a VA examination and etiology opinion, on remand a bilateral knee examination and etiology opinion should be provided.  See generally McLendon, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all records of VA medical care afforded to the Veteran by the VA Medical Center in Muskogee, Oklahoma, and the Tulsa Outpatient Clinic, and all related clinics beginning from the dates he initially established treatment at those locations for inclusion in the Veteran's claims file.  

2. The RO should make another attempt to secure the Veteran's service treatment records pertaining to the time frame from December 2003 to March 2005 through official channels, to include the National Personnel Records Center, and any other appropriate sources.  All efforts to obtain these records should be fully documented for the file, and if it is determined that they are unobtainable, a memorandum reflecting this determination should be prepared for the file.

3. The AOJ must then determine whether the audiological opinion requested in June 2015 was completed, and if so, associate the resulting examination report with the claims file.  However, if such development action has not already been completed, the report of the April 2009 private audiological testing submitted by the Veteran should be provided to a VA audiologist for interpretation and an expert opinion as to whether this graph therein reflects hearing loss under the standard set forth in 38 C.F.R. § 3.385.  IF NOT, then no further evidentiary development should be necessary.  

IF SO, then the Veteran should be scheduled for a new VA audiology examination to determine whether he has current bilateral hearing loss which is etiologically related to service.  The claims folder must be made available to the examiner for review.  All indicated tests and studies, to include further audiometric testing, should be performed in conjunction with the examination.  The examiner should review the entire claims file, to include the Veteran's service treatment records, and the report of the April 2009 private audiological testing.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hearing loss was incurred in service.

a. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his bilateral knee strain.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's bilateral knee strain began during active service; or (2) is related to an incident of service, to include his duties as a light-weight vehicle mechanic.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




